UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1287


MARY E. LYONS FELTON,

                     Plaintiff - Appellant,

              v.

GATES COUNTY BOARD OF EDUCATION,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. W. Earl Britt, Senior District Judge. (2:15-cv-00020-BR)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Lyons Felton, Appellant Pro Se. John D. Leidy, HORNTHAL, RILEY, ELLIS
& MALAND, LLP, Elizabeth City, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mary E. Lyons Felton appeals the district court’s order granting summary

judgment in favor of the Gates County Board of Education on Felton’s retaliation claim,

brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2012). We have reviewed the record and discern no reversible

error. We thus affirm for the reasons stated by the district court. See Felton v. Gates Cty.

Bd. of Educ., No. 2:15-cv-00020-BR (E.D.N.C. Jan. 31, 2017). We deny as moot the

Gates County Board of Education’s motion to file a surreply brief. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2